Stay heretofore granted by the court [ante, p. 853] is modified and conditioned as follows: Petitioner shall file and serve notice of appeal from this court’s determination on January 20, 1944, before five o’clock p. m., and be ready to argue the cause in the Court of Appeals during the week beginning January 23, 1944, or at any other time as that court may determine. Upon failure of petitioner to comply with either of these conditions the stay is vacated. Bliss, Heffernan and Schenek, JJ., concur; Hill, P. J., and Brewster, J., vote that the stay be vacated now, but if it is to be continued, concur in the modification.